     Case 2:18-cv-00527-TLN-CKD Document 52 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANDERSON P. THURSTON,                              No. 2:18-cv-00527-TLN-CKD
12                      Plaintiff,
13          v.                                          ORDER
14   R. YOUNGER,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 26, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Defendant has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
     Case 2:18-cv-00527-TLN-CKD Document 52 Filed 08/19/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed June 26, 2020 are ADOPTED IN FULL; and

 3         2. Defendant’s motion for summary judgment (ECF No. 39) is DENIED.

 4   DATED: August 18, 2020

 5

 6

 7
                                                         Troy L. Nunley
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
